DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

VERONICA TENZER, as Natural Parent and Guardian of the Property of
H.T., a minor, as Interested Person, and sole child and heir of the Ward,
                                Appellant,

                                     v.

       IN RE: GUARDIANSHIP OF STEPHEN MICHAEL TENZER,
                           Appellee.

                               No. 4D17-81

                             [March 21, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Mark A. Speiser, Judge; L.T. Case No. PRC-15-000962.

  Aaron V. Johnson of Collins, Brown, Barkett, Garavaglia & Lawn,
Chartered, Vero Beach, for appellant.

  Vincent E. Schindeler of Vincent E. Schindeler, P.A., Boca Raton, for
appellee.

PER CURIAM.

    Appellant Veronica Tenzer, as natural parent and guardian of the
property of her son, H.T., appeals a November 2016 final order approving
a trust set up on behalf of her former husband. Appellant argues she was
denied due process because she was not permitted to participate in the
hearing seeking approval of the trust. We dismiss this appeal for lack of
jurisdiction.

   The record reflects that in September 2016, the circuit court entered
an order striking Appellant from the trust proceeding because she was not
an interested party. Appellant failed to timely appeal that order. See Fla.
R. App. P. 9.110(h), (k) (2016). The September order striking Appellant as
a party to the original trust proceeding was a final order because it
removed Appellant from the action pertaining to the establishment of the
trust. See, e.g., Quinones v. Se. Inv. Grp. Corp., 138 So. 3d 549, 549 (Fla.
3d DCA 2014); Superior Fence & Rail of N. Fla. v. Lucas, 35 So. 3d 104,
105 (Fla. 5th DCA 2010) (en banc); Brogdon v. Guardianship of Brogdon,
553 So. 2d 299, 300 (Fla. 1st DCA 1989). Appellant’s failure to appeal the
September final order is a bar to any subsequent attempt to have us
address whether she was an interested party to the original proceeding
and, therefore, entitled to due process. Accordingly, we dismiss her
appeal.

  Dismissed.

DAMOORGIAN, FORST and KUNTZ, JJ., concur.


                         *        *         *

  Not final until disposition of timely filed motion for rehearing.




                                  2